USCA11 Case: 21-10315      Date Filed: 01/20/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10315
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MCKENDRICK ARNEZ HARRIS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 5:19-cr-00480-LCB-HNJ-5
                   ____________________
USCA11 Case: 21-10315       Date Filed: 01/20/2022    Page: 2 of 2




2                     Opinion of the Court                21-10315


Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       William K. Bradford, appointed counsel for McKendrick
Arnez Harris in this direct criminal appeal, has moved to with-
draw from further representation of the appellant and filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967). Our inde-
pendent review of the record reveals that Bradford’s assessment
of the relative merit of the appeal is correct. Because independent
examination of the record reveals no arguable issues of merit,
counsel’s motion to withdraw is GRANTED, and Harris’s convic-
tion and sentence are AFFIRMED.